DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 22-39) in the reply filed on 3/23/2021 is acknowledged.

Status of the Application
Claims 22-48 have been examined in this application.  Claims 1-21 have been canceled.  Claims 43-48 are newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 4/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0344045 to Jewett et al. (hereinafter Jewett) in view of U.S. Patent 9,943,173 to Krtek et al. (hereinafter Krtek).
As per claim 40, Jewett teaches:  A method of making a pocketed spring assembly (see Jewett: Abstract/Title), said method comprising:
providing a first supply string of pocketed springs (see Fig. 2, first row [30])  containing first springs (see Fig. 3A, coil spring [38]); 
cutting the first supply string of pocketed springs to a desired length (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress);
providing a second supply string of pocketed springs (see Fig. 2, second row [30]) containing springs (see Fig. 3A, coil spring [38]) different than the first springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows);
cutting the second supply string of pocketed springs to a desired length (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress);
securing overlapping tabs of the first and second supply strings of pocketed springs together (see Fig. 3B, longitudinal seam [78] and para [0069]) to create a sectioned continuous string of springs (see Fig. 3A/3B, pocketed spring assemblies [12] may be considered continuous as they contain more than one spring when connected via tabs).
Jewett, however, does not teach the following which is described by Krtek: passing the sectioned continuous string of springs to an assembler (see Fig. 2, machine [90]) for assembly into the pocketed spring assembly.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jewett with these aforementioned teachings of Krtek to have further taken the continuous string of springs as formed by Jewett and further fed these into a machine/assembler as discussed by Krtek to assemble the springs into a layer that forms the spring assembly for quicker and easier (automated) manufacturing.
As per claim 42, Jewett as modified by Krtek teaches all the limitations as described in the above rejection of claim 40, and additionally Jewett teaches:  wherein the pocketed springs within the first supply string of pocketed springs are a different geometry than the pocketed springs within the second supply string of pocketed springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows- the Examiner interprets a different height to read on a claimed “different geometry” as well).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0344045 to Jewett in view of U.S. Patent 9,943,173 to Krtek in further view of U.S. Patent 2004/0103479 to Mossbeck et al. (hereinafter Mossbeck).
As per claim 41, Jewett as modified by Krtek teaches all the limitations as described in the above rejection of claim 40, however, it does not explicitly teach the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jewett and Krtek with these aforementioned teachings of Mossbeck for the purpose of selected one gauge of wire for a first row of pocketed springs of Jewett and further selected a different gauge wire for a second row a pocketed springs of Jewett in accordance with Mossbeck to create zones with different firmness profiles (see Mossbeck, para [0007]). 

Allowable Subject Matter
Claims 22-39 and 43-48 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 40-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/5/2021